U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES UNDER SECTION 12(B) OR (G) OF THE SECURITJES EXCHANGE ACT OF 1934 Commission file number NW Crestvalley, Inc. (Name of Small Business Issuer in its charter) Delaware 46-5438922 (State or other jurisdiction of incorporation or formation) (State or I.R.S. employer identification number) c/o Dale Garnett 6513 132nd Ave. NE #166 Kirkland, WA (State or other jurisdiction of incorporation or formation) (Zip Code) Issuer's telephone number: (206) 499-0158 Email: dagarnett@hotmail.com Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Exchange Act: Title of each class
